In an action to recover damages for wrongful discharge and for employment benefits allegedly due to the plaintiff, the plaintiff appeals, as limited by his brief, from (1) so much of an order of the Supreme Court, Suffolk County (Lama, J.), entered July 16, 1985, as granted those branches of the defendants’ motion which were to dismiss his first cause of action to recover damages for wrongful discharge and for summary judgment dismissing so much of his second cause of action which was for severance pay, (2) so much of an order of the same court, entered July 3, 1985, as denied his motion for an order directing a deposition of Connie Handler, an employee of the defendants.
Ordered that the orders are affirmed insofar as appealed *644from, with costs, for reasons stated by Justice Lama at Special Term. Mangano, J. P., Bracken, Weinstein and Rubin, JJ., concur.